Citation Nr: 1044809	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  09-34 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for a cyst on the lower 
back.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. J. N. Driever




INTRODUCTION

The Veteran had active service from October 1944 to May 1946.  

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The RO in New York, New York certified these claims to the Board 
for appellate review.  

The Board addresses the claim of entitlement to service 
connection for a cyst on the lower back in the REMAND section of 
this decision, below, and REMANDS that claim to the RO via the 
Appeals Management Center in Washington, D.C.

This case is advanced on the docket in accordance with 38 
U.S.C.A. § 7107(a) (West 2002).



FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss is not related to the 
Veteran's active service and did not manifest to a compensable 
degree within a year of his discharge therefrom.

2.  A lumbar spine disorder is not related to the Veteran's 
active service.

3.  Degenerative joint disease of the low back did not manifest 
to a compensable degree within a year of the Veteran's discharge 
from active service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010).

2.  A lumbar spine disorder was not incurred in or aggravated by 
active service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1113; 38 C.F.R. §§ 3.303, 3.307, 
3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to 
notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously provided 
to the Secretary that is necessary to substantiate a claim.  As 
part of the notice, VA is to specifically inform the claimant and 
his representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA will 
attempt to obtain on the claimant's behalf.  

These notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
disability; (3) a connection between service and disability; (4) 
degree of disability; and (5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO provided the Veteran with VCAA notice on his claims by 
letter dated in April 2007.  The content of this letter reflects 
compliance with pertinent regulatory provisions and case law, 
noted above.  In the letter, the RO notified him of the evidence 
needed to substantiate the claims, identified the type of 
evidence that he was responsible for submitting; and identified 
the evidence it would undertake to obtain.  The RO noted that it 
would make reasonable efforts to assist the Veteran in obtaining 
all other outstanding evidence provided he identified the 
source(s) thereof.  The RO also noted that, ultimately, it was 
the Veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  

Notice under the VCAA must be provided to a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  The VCAA notice letter, having been 
sent before the RO initially adjudicated the Veteran's claims, 
satisfies the timing requirements of the VCAA.

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary 
to substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that it would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159(b), (c) (2010).

VA made reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and 
associated with the claims file all evidence the Veteran 
identified as being pertinent to his claims, including service 
and post-service treatment records and information on the ship on 
which the Veteran served and a battle he asserts he participated 
in while serving on that ship.  

The RO did not afford the Veteran VA examinations in support of 
the hearing loss and lumbar spine claims.  VA is obliged to 
provide a claimant an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service, and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The types of evidence that 'indicate' that a current disability 
'may be associated' with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon, 
20 Vet. App. at 83.  The threshold for finding a link between a 
current disability and service is low.  Id.; Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).

As explained in greater detail below, there is insufficient 
evidence that hearing loss or a lumbar spine disability may be 
related to service.  The Veteran has not reported a continuity of 
symptomatology with regard to hearing loss and there is no other 
evidence relating that disability to service.  He has reported a 
continuity of back symptoms since service, but his reports are 
not credible and there is no other evidence that a current low 
back disability may be related to service.  

II.  Analysis

The Veteran contends that he is entitled to service connection 
for bilateral hearing loss and a low back disorder.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2010).  

Service connection may be granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

To establish continuity after discharge, the evidence must 
demonstrate the following: (1) condition "noted" during 
service; (2) post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 
(1997).  Symptoms, not treatment, are the essence of any evidence 
of continuity of symptomatology.  Id. at 498 (holding that, on 
the question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent).  Once evidence is determined to be competent, its 
credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency, a legal concept 
focusing on whether testimony may be heard and considered, and 
credibility, a factual determination focusing on the probative 
value of the evidence).   

Service connection may be presumed for certain chronic 
conditions, including sensorineural hearing loss (as a disease of 
the central nervous system) and arthritis, if the veteran served 
continuously for 90 days or more during a period of war or during 
peacetime after December 31, 1946, one of these conditions 
manifested to a degree of 10 percent within one year from the 
date of discharge.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

Impaired hearing will be considered to be a disease when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2010).

To prevail on the issue of service connection, there must be 
competent and credible evidence of (1) a current disability, (2) 
in-service occurrence or aggravation of a disease or injury; and 
(3) a nexus between the in-service injury or disease and the 
current disability.   See generally Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  

A.  Bilateral Hearing Loss

The Veteran asserts that he developed hearing loss as a result of 
his service aboard ship with exposure to loud noise from guns 
firing without using hearing protection.  According to his 
initial application for service connection for hearing loss, 
received in March 2007, this disability first manifested "years 
ago" and he had received treatment for it beginning in October 
2005.  

He contends that he was discharged at Brooklyn Navy Yard under 
the wreckage of the Normandie.  He was told to "fall out" if he 
was hurt or had a claim to file, but chose not to do so as he was 
anxious to go home.  

VA treatment records and a problem list dated from 2002 confirm 
that the Veteran currently has sensorineural hearing loss of 
combined types.  The question is thus whether this hearing loss 
is related to the Veteran's active service, including the alleged 
noise exposure, or whether it manifested to a compensable degree 
within a year of his discharge from service.

The Veteran's service treatment records, including a separation 
examination, show no reports of hearing loss or noise exposure.  

There are no clinical records showing hearing loss prior to 2007.  
During the period prior to the current claim, the Veteran 
submitted claims for other VA benefits and received VA treatment 
for other conditions, but there were no reports of hearing loss.

Many decades after service, beginning by his own report in 2005, 
the Veteran sought treatment for, and was diagnosed with, hearing 
loss.  Since then, however, no medical professional has related 
the hearing loss to the Veteran's active service, including the 
in-service noise exposure.  

The Board accepts that the Veteran experienced the noise 
exposure, as alleged, because the reports are consistent with 
service on a ship with guns and other armament.  

The Veteran has not reported hearing loss during service or 
continuously thereafter and there is no other evidence of a 
continuity of symptomatology beginning in service.

Given this record, the Board finds that the hearing loss did not 
manifest to a compensable degree within a year of his discharge 
from service.  The Board also finds that the evidence is against 
a finding that the current hearing loss is related to the 
Veteran's active service, including the in-service noise 
exposure.  

The Veteran is competent to state that he was exposed to noise, 
but he is not competent to relate his hearing loss to in service 
noise exposure as opposed to any of the many other potential 
causes.  He simply does not possess a recognized degree of 
medical knowledge to relate the hearing loss to active service.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Inasmuch as there is no competent evidence relating the Veteran's 
bilateral hearing loss to the Veteran's active service and the 
hearing loss did not manifest to a compensable degree within a 
year of his discharge from service, the Board concludes that this 
disorder was not incurred in or aggravated by active service and 
may not be presumed to have been so incurred.  A preponderance of 
the evidence is against this claim.  The benefit-of-the-doubt 
rule is thus not for application.  38 U.S.C.A. § 5107(b) (West 
2002).

B.  Low Back Disorder

According to the Veteran's initial application for service 
connection, received in March 2007, and statements he submitted 
during the course of this appeal, in approximately June 1945, he 
was serving on the USS Gladwyne when he was ordered to rush to 
his battle station.  He alleges that his ship and the USS Moberly 
were involved in a conflict with a submarine.  On the way to that 
encounter, personnel on his ship began shooting ash cans (depth 
charges) at a submarine.  He was on the top rung of a ladder when 
he fell backwards 10 feet on to a hatch.  He asserts that, as a 
result of this injury, he never made it to his battle station 
and, hours later, ended up in sickbay.  

He claims that, since that incident, his "back has never been 
the same" and that he has been receiving treatment for a back 
disability since 2004.    

He recalls that after the incident with the submarine, welded 
seams in his ship sprung leaks (there were no rivets).  This 
allegedly occurred secondary to the dropping of depth charges.  

As previously indicated, he also recalls being discharged at 
Brooklyn Navy Yard, where he was told to fall out if he was hurt 
or had a claim to file, but chose not to do so as he was anxious 
to go home.  

VA treatment records confirm that the Veteran currently has a low 
back disorder recently diagnosed as degenerative joint disease.  
The question is thus whether this disorder is related to the 
Veteran's active service, including the alleged injury, or 
whether it manifested to a compensable degree within a year of 
his discharge from service.

The Veteran's service treatment records, including on separation 
examination, contain no findings referable to a back injury or 
disability.

The Veteran is competent to state that he sustained a back injury 
during service and that, since then, he has had back problems.  
However, his statement in this regard is not credible.  

While the Veteran reports that he avoided reporting a back 
disability at discharge from service, so that his departure would 
not be delayed; his discharge examination shows that he did 
report another defect, namely a pigmented mole.  Similarly, his 
service treatment records show treatment for a number of 
complaints, including headaches, a cough, an episode of measles, 
and blepharitis of the left eye (an inflammation of the eyelash 
follicles).  These records do not show that the Veteran ever 
mentioned the back injury or symptomatology.  It does not appear 
credible that the Veteran would seek treatment for these 
conditions but avoid mentioning a significant back disability.

The documents the RO obtained, including service personnel 
records, a copy of the USS Gladwyne's history and a March 2008 
response from the U.S. Army and Joint Services Records Research 
Center (JSRRC) with an attached document describing the Battle of 
Point Judith, establish that the Veteran served on the USS 
Gladwyne from May 19, 1945 to May 3, 1946, and that, on May 5, 
1945, prior to the Veteran's arrival on ship, three ships, 
including the USS Moberley, but not the USS Gladwyne, 
participated in the Battle of Point Judith.  This battle involved 
the sinking of a German submarine.  

In March 1955, while receiving treatment for hemorrhoids, a 
physician noted that the Veteran was healthy and in no acute 
distress.  A review of the Veteran's systems was reportedly 
negative.  There is no other contemporaneous evidence of a back 
disability prior to at least 2004.

The documents the RO obtained in an effort to verify the incident 
that reportedly led to the claimed injury, the absence of 
evidence of back findings during service or prior to 2004, and 
the service treatment records weigh against a finding that the 
Veteran recent reports of a continuity of symptomatology are 
credible.  

No medical professional has related the current back disorder to 
the Veteran's active service.  

The Board thus finds that the current back disability did not 
manifest to a compensable degree within a year of the Veteran's 
discharge from service.  The evidence is also against a finding 
that this disorder is otherwise related to the Veteran's active 
service.  Inasmuch as there is no credible, competent evidence 
relating the Veteran's low back disorder to active service, 
including by establishing continuity of back symptomatology, and 
arthritis of the low back did not manifest to a compensable 
degree within a year of discharge from service, the Board 
concludes that this disorder was not incurred in or aggravated by 
active service and may not be presumed to have been so incurred.  
A preponderance of the evidence is against this claim.  The 
benefit-of-the-doubt rule is thus not for application.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a lumbar spine disorder is denied.


REMAND

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes providing 
a claimant a medical examination or obtaining a medical opinion 
when an examination or opinion is necessary to make a decision on 
a claim and the claims file contains competent evidence that the 
claimant has a current disability and indicates that the 
disability may be associated with the claimant's service.  In 
this case, an examination in support of the claim for service 
connection for a cyst on the lower back is necessary.

The Veteran claims that he has a pilonidal cyst that has recurred 
since service.  Post-service treatment records confirm the 
presence of this disability.  His service treatment records do 
not mention this condition; but do show the large pigmented mole, 
noted above.  Although not reported on examination for 
enlistment, the service treatment records include a finding that 
the mole had pre-existed service.  In 1955, the Veteran filed an 
application for an unrelated benefit and, therein, noted that he 
had an active pilonidal cyst.  As the Veteran was not seeking a 
benefit related to the cyst when he filed this claim, the Board 
has no reason to doubt his credibility with regard to presence of 
the cyst and its discovery in 1946.  In March 1955, during a 
hemorrhoidectomy, a physician confirmed the presence of a 
pilonidal dimple approximately three inches above the Veteran's 
rectum.  Given this description, the Board wonders whether an 
examiner actually did note it during service, but described it 
differently on discharge.  According to the Veteran's service 
treatment records, on separation, he had a large pigmented mole 
(location not identified).  To date, VA has not obtained a 
medical opinion addressing whether the current pilonidal cyst is 
related to the one discovered on discharge.

Based on the foregoing, this case is REMANDED for the following 
action:

1.  Arrange for the Veteran to undergo a VA 
examination in support of his claim for 
service connection for a cyst on the lower 
back.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, ask the 
examiner to:

a) record in detail the Veteran's 
history of pilonidal cysts; 

b) opine whether the present cyst 
is at least as likely as not 
etiologically related to his 
period of active service, 
including the cyst allegedly 
discovered on discharge in 1946;

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
expressed; and

d) if the opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case.

2.  If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
issue a supplemental statement of the case.

Thereafter, subject to current appellate procedure, return this 
case to the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of the 
appeal.  The Veteran need not act unless he receives further 
notice.  He does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_______________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


